Citation Nr: 0125243	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease, to include asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1947 to December 
1948.

The appeal arises from the August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for 
asbestosis.

In the course of appeal the veteran testified before a 
hearing officer at the RO in February 1994.  A transcript of 
that hearing is included in the claims folder.  

Following proper appeal, the Board in April 1999 remanded the 
case for development including for an additional VA 
examination to determine the nature and etiology of the 
veteran's asbestos-related lung disease.  Following that and 
additional development, the claim was returned to the Board.


REMAND

In his VA Form 9 in October 1993 the veteran requested a 
hearing before a local hearing officer at the RO, as well as 
a hearing before a member of the Board of Veterans' Appeals 
(Board).  A hearing before a local hearing officer was 
conducted in February 1994.  In a March 1999 submission the 
veteran withdrew his request for a hearing before a member of 
the Board.  Following the Board's April 1999 Remand for 
additional development, the veteran in a September 2001 
statement informed that he was again requesting a hearing 
before a member of the Board, this time at the RO (a Travel 
Board hearing). Accordingly, due process requires that the 
case be remanded to the RO for scheduling of a Travel Board 
hearing.






The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


